Case 1:21-cv-00376-ALC Document 39-14 Filed 08/13/21 Page 1 of 6




                    Exhibit 13
               Case 1:21-cv-00376-ALC Document 39-14 Filed 08/13/21 Page 2 of 6




                                                       DEPARTMENT OF JUSTICE
                                          BUREAUOF ALCOHOL,TOBACCO,FIREARMSAND EXPLOSIVES
                                                     ASSIGNMENT AND REPORT
1 OPEAATINGNAMEAND ADDRESS                                        2, U.1.NUMBERlORG.SEG.COPE,ASSIGNMENTNO,, P.P.C.)
 (INCLUDEZIP COPE ANOCOUNTY)                                                        784060-2004-0078-B1
                                                                                                      B
  BryeoArms                                                       3. PERMIT/.LICENSE
                                                                                   NUMBER 4a. TARGETPATE 4b. TARGETHOURS,
  380 C~nlonStreet                                                    933059079J34014         7/30/2004
  Costa Mesa.CA92626.Orange                                       5. REQUESTEDBY (SIGNATURE,
                                                                                           TITLE ANOPATE)



                  SSIGNEO
  (b) (6)         ead Inspector
                    ATURE,mLE ANO PATE)
  (b) (6)           , NS, 01/08/2004

8. PURPOSE!SPECIAL
                 INSTRUCTIONS
  Conductcomplianceinspection. This Is a "focused"Inspectionmandatedby BHQ.

  See attachedspecial instructions.

  Be sure !o completeWKS #11 and e-mall it to me.

  CompletefocusedInspectionworksheetand e-mailto Firearms& ExplosivesBranch.


9 INSPECTIONRESULTS         - CHECKIF NO VIOLATIONSADJUSTMENTSETC                    10. TRAVELEXPENSESOPTIONAU
  NO.OF VIOLATIONS               NO. OF REFERRALS                                    2111- PER DIEM
  NO.OF TECS CHECKS              NO. OFTECS HITS                                     2112• P.O.A.
  NO.OF'rAX                      S VALUEOF TAX INCREASES                             2113- COMM.AIR
  ADJUSTMENTS                         S VALUEOF TAX DECREASES                        2114• RENTALCAR
  NO.OF ASSESSMENTS                   $   VALUEOF ASSESSMENTS                        2115• GPVEXPENSES
  NO, OF CLAIMS                       $ VALUEOF CLAIMS                               2116-MISC,
  NO.OF TAXPERIODS                    $ VALUEOF TAXESVERIFIED                        TOTAl S FORINSP,
 11.AU:OFFICER'SRECOMMENDATION


   Licenseeis under a criminalinvestigation.

   Focus InspectionWorksheethas boon sent lo FirearmsEnforcementBranch.
      Other


 ATF OFFICER'SNAME (MONTH,YEAR,
                  MAY 2004
                  SEP 2004
 ATF OFFICER'SSUBTOTAL

 TOTALHOURS
                              HOURS)            (b) (6)

                                              2.00

                                              2.00
                                                                      (b) (6)
                                                       13. REVIEWAN
 REVIEWCOMMENTSANDRECOMMENDATION                                       ,/..


                                         ,n ✓/4 ~
                         /;p~,t,.;7}(,T",I{,                                         -

                                                                SEE COMMENTS
 SIGNATUREANDT

                   (b) (6)
 ATF Ef 5700.14{10-98)ForOfficialUse Cnty
                                                                                    REVIEW



                                                                                                                      Page 1 of2




                                                                      4
                Case 1:21-cv-00376-ALC Document 39-14 Filed 08/13/21 Page 3 of 6




                                               DEPARTMENT OF JUSTICE
                                    BUREAUOF ALCOJlOL,TOBACCO,FIREARMSANO EXPLOSIVES
                                            ASSIGNMENTAND REPORT
'!. OPERATINGNAMEANOADDRESS                               2. U.I. NUMBER(ORG.SEG.CODE,ASS!GNMENT     NO.,P.P.C.)
 (INCLUDEZIP COOEANDCOUNTY)                                                    784060-2004-0078-81 B
  BrycoArms                                               3. PERMIT/LICENSE       14a,
                                                                             NUMBER               14b.
                                                                                         TARGETDATE      TARGETHOURS
  380 Clinton Street                                             93-3059079J34014         7/30/2004
  Costa Mesa.CA 92626, Orange                             5. REQUESTED   BY (SIGNATURE,TITLEANDDATE)



ROUTINGSEQUENCEANDDATE
 la1..    P;-'S
 i:]2. ---------------                                           CONTROLFILEPOSTEDDATE____           _
  03. ----------------
  04. -----------------




 ATFEF 5700.14{10-96)ForOfficialUse Only                                                                       Page2of2




                                                                5
Case 1:21-cv-00376-ALC Document 39-14 Filed 08/13/21 Page 4 of 6




Bryco Anns                                                    Santa Ana, CA
380 ClintonStreet                                             8/10/04
Costa Mesa, CA 92626



                          Summary a11dReco111111e11datio11


Bryco Anns a manufacturerof firearmslocatedin Costa Mesa, California,has been the
         (b) (6), (b) (7)(C), (b) (7)(E)

(b) (6), (b) (7)(C), (b) (7)(E)
Bryco Arms is supposedlyowned and operatedby JaniceJennings.Ms. Jenningsjs the
formerwife of Bruce Jennings.Bryco Arms FederalFireanns licensehas not been
renewedas of9/1/99 and has been operatingon a letter of continuingauthorityever
since.

Recently,BrycoAnus had been sued successfullyover the design of their fireanns.The
lawsuitsallegedthat the firearmswere designedwith flawsthat made them "unsafe-",and
subsequentlycaused the injury of a child. The lawsuitsnot only have causedBryco to
file bankruptcy,but actuallycausedBruce Jennings to admit that he controlledBryco.

As it stands now, Bryco's formermanagerPaul Jimenezhas applied for and recei\·eda
FederalFireanns licenseto conducta manufacturerof firearmsbusinessat the same
locationas Bryco. It is also believedthat Paul Jimenezis workingfor Bruce Jenningsas
well. Mr, Jimenezhas not been able to ta1ceover the equipmentor existinginventorydue
ton bankruptcyruling that the assets ofBryco must first go to auction.




                                              6
          Case 1:21-cv-00376-ALC Document 39-14 Filed 08/13/21 Page 5 of 6


                                     worKSnccnn1 mspccnon ;:,napsnot
                                                         WlTHAN ENTRY**
               *-.PLEASEE~SURETHAT ALL FIELDSARE COMPLETED

  1. CompleteFFLNumber9-33059-07-9J-340
                                      i4                     2. CompleteUl No. 784020-2004-0078
  3. FFL Name Bryco Arms                                     4. License Type 01/02
  5. Type Oflnspection Compliance                            6. Field DivisionLos Angeles
  7. Date Of Last Inspection                                 8. Date InspectionCompleted

  9. FFL refusedATF's right of entry authority?N/A

  10. Items in Section12 left blank/completedwith otherthan "YES" or "NO"?NIA

  11. Items in Section12 indicatingsale to prohibitedpersonbut personwas not prohibited?N/A

  12. Items in SectionB left blankbut other evidenceavailableindicatingproperID was obtainedor NJCScheckwas
      conducted(18a-18c,19b& 21 as applicable)?N/A

  13. FFL failed to obtainvalid identification?NIA                   Failureto obtainany I.D.?NIA

  14. Did theFFL fail to performany backgroundchecks(NICSor POC)?N/A

  15. Did the FFL fail to report any multiplesales?NIA

   16. Numberof missingguns after reconciliation0

   17.Percentageof inventorymissingafterreconciliationO 18. Was the thresholdvalue met?N/A
   19. Did the FFL have any unreportedthefls/lossesoffireanns? NIA

  20. Was the FFL maintainingan A&Dbook? NIA

   21. Any instanceof dispositionin A&Dbook withouta corresponding4473?NI A

   22. Fl;L missingexecutedATF F 4473's? NIA

   23. FFL failed to timelyrecord A&Dentries?N/A

   24. Did the FFL improperlyaccept Statepermitas a substitutefor NICS check?NIA

   24. Did the FFL sell long guns to a residentof anotherStatein violationof Statelaws?NIA

   25. Did the FFL knowinglysell a fireatmto a prohibitedperson,an underageperson or, in the case of handguns,to an out
   of Stateresident? NIA

   26. Has the responsibleperson attendeda warningconferenceand repeatviolationswere uncovered?N/A

   27. Did the FFL knowinglyengagedin strawsale?N/A

   28. FFL engagedin unlicensedactivity?NiA          If yes, what activity?

    29. Did the FFL knowinglyfalsifyany records?NIA                    29. Wasreport of violationsissued?NIA

    30. RecommendationNo FurtherAction
    Comments:Licenseeis undera criminalinvestigationas well as a bankruptcyliquidation.
    Area Supervisor reviewed?

HQ Review:     Date:                                                                                Updated 5/17/04
WL=WarningLetter WC=WarningConferenceROV=Reportof Violation




                                                                 7
        Case 1:21-cv-00376-ALC Document 39-14 Filed 08/13/21 Page 6 of 6



                                                                                                                ..
                                          FOCUS INSPECTION WORKSHEET
                                                 FISCAL YEAR 2004
CompleteIH.                       LicenseeType                FFL~famc                     Field Division         Field Office
?-.umber

933059079134014                   07 Manuf                    Brvco Arms                    Los Angeles           SantaAna
Date A\s1gncd                     Date(s)of                   Date Closed                   UINumbcr              # Volumeof Sales
                                  Jn;pccuon                                                 (C'ompletcJ           (Last 12 Months)

 1!8104                           NA                          9l7l04                        784060-2004-0078      NA
T!otal lraces (Lij~t12            ti   Total Guns             II UnsuccessfulTrnccs         # Unsuccessful        # Unsuccessful
   Months)(See Note                    Missing                                                Traces Resolved       Traces
   Belowl                                                                                     bv lnsoector          Unresolved

· NA                              NA              NA                                        NA                       NA
 11Fom14473s
     Reviewed
                                  Fonn 4473 violation(s)                        Yes       u               No     ~
 \.A                                    478.124Items 1-11           it478.J24 ltem 12                 # Other478.124

                                  -""
                                  ti
                                         Instances                    Instances                           Instances
                                                                    NA                                NA
,____
 11478.99 l'rolubitcd             11478.100.' Gun                    # 478.102.i NlCS                 II 478.!25(e); A &D
  Sales Violanons                   Show Violations                       Violations                      Book Violatiuns
 y      ...   M:MlliRlll·         y       N I 1\iU~1lllR OJ          y      N       NUM!ffROJ'        y     N   NllMBEROF
 l      0     l'lo~IA~(I s        I       U l l'loSli\NCI~           I:     0       INSrA...n s       h     0   INSIANCl'S
 ...
,__
       --                         ';                                 s                                s
 0 □          N.\                 0       □    NA                    D D            "IA               D D       NA

 11Fitcarmsin Inventory            I/ Firearmsin A & D               Difference                       DifferenceAfter
                                        Bound Book                                                    Reconcilintion
1~A'                               :SA                               NA                               NA

 #    47!<.126(al· Multiple        II   Guns Involved                IIOtherViofations                Potenti.dTraffickers
      Sales Violations                                                 Issued (Number)
 y      Ml     !'it:l',1111.R
                            OI·
 I,            I\SIA\CI.S
 s
                                   NA                                NA                               NA
  LJ LJ NA
 #    Aff Cl•.Referrals            # Other RE Office                 fl Other FederalReferrals        # Other Stalei Local
                                        Referrals                                                         Referrals




~
                                   NA                                NA                               NA
       commendat1011                                                 Nameof Inspectorand TelephoneNumber


  Other                                                             (b) (6)
  Prior History (i.e. Adn:rse Action Withinthe last 3 years :
  l .icenseehas been operatingon a letter of cont. authorilysince 1999.Companyhas been recentlysold to Paul Jimenez.


 --
  ::-;otc(sJ:
  Brfco Arms i, under a criminali:nvcsligation
                                             by ATF Law Enforcement


  Not!ll_Number of firearms traced to licenseewith the last (12) months regardless of when sold by
         licensee, In addition, the number of firearms traced to licenseethat were sold during the Inst
         {12) months must be entered into NSPECT.
                                                                                                       RevisedNovember20, 2003




                                                                                8
